Citation Nr: 9932774	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-07 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for bilateral shoulder 
disability.

3.  Entitlement to service connection for neck disorder.

4.  Entitlement to service connection for back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1971 to 
September 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for post-traumatic stress disorder, 
bilateral shoulder disability, neck disorder, and back 
disorder.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claims have been developed.

2.  The appellant has submitted evidence corroborating her 
account of being sexually assaulted while on active duty.

3.  There is competent medical evidence that the appellant 
has post-traumatic stress disorder due to sexual assault in 
service.

4.  Competent evidence of a current diagnosis of bilateral 
shoulder disability is not of record.  

5.  Competent evidence of a nexus between a neck disorder and 
service is not of record.

6.  Competent evidence that arthritis was present in the neck 
in service or to a compensable degree within one year 
following service is not of record.

7.  Competent evidence of a nexus between a back disorder and 
service is not of record.

8.  Competent evidence that arthritis was present in the back 
in service or to a compensable degree within one year 
following service is not of record.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§  3.303, 
3.304(f) (1999).

2.  The claim for entitlement to service connection for 
bilateral shoulder disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for entitlement to service connection for neck 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim for entitlement to service connection for back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Post-traumatic stress disorder

The appellant contends that she was sexually assaulted while 
in service.  She asserts that she has developed post-
traumatic stress disorder due to the sexual assault.  The 
appellant has submitted diagnoses of post-traumatic stress 
disorder from both VA physicians and private physicians, all 
of whom have related the diagnosis to sexual assault in 
service.

Service connection for post-traumatic stress disorder 
requires: (1) a current, clear medical diagnosis of post-
traumatic stress disorder (presumed to include the adequacy 
of the post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor) (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); 38 C.F.R. § 3.304(f) (1999).

Here, the appellant has brought forth competent medical 
evidence of a current, clear diagnosis of post-traumatic 
stress disorder and medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Assuming the credibility of the evidence, 
this is sufficient to establish a well-grounded claim for 
service connection for post-traumatic stress disorder.  Id.  
The crucial issue before the Board is whether the appellant 
has brought forth credible supporting evidence that the 
claimed in-service stressor actually occurred.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) noted 
that Manual 21-1 (M21-1) provided special evidentiary 
procedures for a claim for post-traumatic stress disorder, 
which was based on personal assault, and stated that such 
provisions were substantive and the equivalent of VA 
regulations.

Under the M21-1, Part III, 5.14(c) subparagraph (8), it 
provides that "[i]f the military records contain no 
documentation that a personal assault occurred, alternative 
evidence might still establish an inservice stressful 
incident.  Behavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor.  Examples of behavior changes that might indicate a 
stressor are (but not limited to): visits to a medical or 
counseling clinic or dispensary without specific diagnosis or 
specific ailment; changes in performance and performance 
evaluations; increased disregard for military or civilian 
authority; increased interest in tests for Human 
Immunodeficiency Virus or sexually transmitted diseases; and 
breakup of a primary relationship.  

The appellant stated and testified that she was sexually 
assaulted by women in her barracks.  She stated that she was 
an above average soldier while in basic training from October 
1971 to December 1971 and again while she was in technical 
school from December 1971 to March 1972.  The appellant 
stated that that those times, she felt proud to be in the 
military.  She stated that her efficiency decreased after the 
sexual assaults, and that her attitude continued to worsen 
through her discharge from service and thereafter.  The 
appellant stated that during service, she was afraid to take 
showers because she had been groped and grabbed previously by 
the women in her barracks.  She stated that one woman 
threatened that she would get the appellant before the 
appellant was discharged.  The appellant stated that she was 
in constant fear that she was going to be assaulted by that 
woman.

Service medical records reveal that in May 1972, she was 
noted to have a bad attitude toward her work and the service.  
She was reprimanded in June 1972 for showing disrespect and 
insubordination to a commissioned officer.  In July 1972, she 
underwent a neuropsychiatric evaluation wherein she stated 
that she was unhappy with the Army and what it stood for.  
The examiner entered a diagnosis of character and behavior 
disorder-immature type.

In a March 1993 private medical record, Ms. Rosalie Mandel, a 
licensed clinical social worker, stated that the appellant 
had had a long history of unstable relationships, noting that 
she had been married three times.  Ms. Mandel noted that the 
appellant reported having difficulty remaining in the 
confines of a relationship due to her chronic level of 
irritability, hypersensitivity, and rigid behavior patterns.  

In a November 1995 letter from Dr. Julie Major and Ms. Linda 
Bell, a social worker, they stated that the appellant had 
post-traumatic stress disorder and that such diagnosis 
originated from incidences during service, which would 
support the diagnosis.  In a January 1996 letter from Dr. 
Major and Ms. Bell, they stated that they had begun treating 
the appellant in August 1995, at which time she had the 
following symptoms: feelings of hopelessness; difficulty 
sleeping; mood swings; nightmares; panicky feelings, 
depression; difficulty breathing; anxiousness, irritability, 
etc.  They stated that once the appellant was able to share 
the sexual assault that had occurred in service, her symptoms 
were explainable.  They further stated that the appellant 
told her story of the incidents in service with the 
appropriate affect and with consistency, which they 
determined established its validity.  Dr. Major and Ms. Bell 
stated that the appellant further exhibited markedly 
diminished interest in activities, feelings of 
disconnectedness with others, problems in her primary 
relationship, outbursts of anger, hypervigilance, and 
difficulty concentrating.

In an October 1996 letter, a VA examiner stated that she had 
been treating the appellant since January 1996 for post-
traumatic stress disorder.  The VA examiner stated that she 
reviewed all the medical records, including the appellant's 
service medical records, and that she believed that the 
appellant met the criteria for both panic disorder and post-
traumatic stress disorder as her symptoms were typical of 
those that occurred in rape victims.  The VA examiner stated 
that the appellant had trouble functioning sexually since 
that time, avoided conversations associated with being raped, 
had trouble getting close in relationships including her 
marriage, had minimal participation in work/social 
activities, startled easily, and had difficulty sleeping.  
The VA examiner noted that it was not unusual for a sexually 
assaulted victim to not report an incident at the time.  She 
stated that it was her medical opinion that the appellant's 
psychiatric problems were service connected, as her symptoms 
began after she had been sexually assaulted.

Additionally, the appellant has submitted statements from 
family and friends about her changed behavior once she was 
discharged from service.  Finally, at her hearing before the 
undersigned in June 1999, the appellant submitted an 
affidavit from a former serviceman who stated the following:

During the summer of 1972 [the appellant] 
told me that she was the subject of 
unwelcome sexual advances by one or more 
women assigned to her living quarters.  I 
did not discuss with her whether there 
was any physical contact or assault by 
the women.

I also recall the fact that her discharge 
in September 1972 was sudden and without 
explanation.  It was rumored that she was 
having difficulty adjusting to military 
life and there were emotional 
difficulties.  Her discharged occurred 
after counseling.

In view of the foregoing, the Board finds that the appellant 
has brought forth credible supporting evidence that the 
claimed inservice stressors occurred.  The record reflects 
that the appellant went through behavioral changes during 
service following the incidences of sexual assault, which 
includes the appellant's statements and testimony, statements 
from family and friends, particularly the former serviceman's 
affidavit, and medical opinions from both VA examiners and 
private physicians, which sufficiently corroborate the 
claimed stressors in accordance with the provisions of the 
M21-1, Part III, 5.14(c).  Therefore, the Board finds that 
the appellant has met all the requirements under 38 C.F.R. 
§ 3.304(f) and Cohen, and service connection for post-
traumatic stress disorder is granted.

The Board notes that the doctrine of reasonable doubt is not 
at issue, as there is no evidence which contradicts the 
medical determinations that the appellant has post-traumatic 
stress disorder related to sexual assault in service.

II.  Bilateral shoulder disability, neck disorder, and back 
disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as arthritis, service connection 
may be granted when the disease is manifested to a 
compensable degree within one year following service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (1999).  A nexus or link may also be 
established by evidence that a presumption period applies.  
Caluza, 7 Vet. App. at 505. 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that bilateral shoulder 
disability, neck disorder, and back disorder arose under 
combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.

The appellant has stated that she injured her shoulders, 
neck, and back during service.  The service medical records 
reveal that she sustained an injury to her back and neck in 
March 1972 and injured her right shoulder in April 1972.  An 
April 1972 x-ray of the right shoulder revealed an old and 
well-healed mid-shaft fracture of the right clavicle.  
Otherwise, the x-ray was negative.  The appellant underwent 
an examination in July 1972, which revealed normal clinical 
findings as to her upper extremities, her spine, and her 
neck.  The appellant is competent to assert that she injured 
her shoulders, neck, and back during service, and the Board 
will accept her assertions as true for the purpose of 
determining whether the claims are well grounded.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).  

The appellant has submitted medical evidence that she has 
been seen post service for neck and back pain.  She has not, 
however, brought forth evidence of post service treatment for 
her shoulder nor evidence of a current diagnosis of bilateral 
shoulder disability.  

Thus, as to the claim for entitlement to service connection 
for bilateral shoulder disability, the appellant's claim is 
not well grounded.  See Caluza, supra.  The Court has stated 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held that "[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau, 2 Vet. App. at 143-44.  Because there is no 
evidence of a current and competent diagnosis of bilateral 
shoulder disability, the Board must deny the claim as not 
well grounded.  Id.; see also Caluza, 7 Vet. App. at 505.  
Although the appellant has stated that she thinks that she 
has arthritis in her shoulders, she is a lay person and her 
opinion is not competent.  See Layno, 6 Vet. App. at 470; 
Espiritu, 2 Vet. App. at 494.  The appellant's own, 
unsupported opinion does not give rise to a well-grounded 
claim for service connection for bilateral shoulder 
disability.

As to the claims for entitlement to service connection for 
neck disorder and back disorder, the Board finds that the 
appellant has not submitted well-grounded claims for service 
connection for such.  See Caluza, supra.  The appellant has 
not brought forth competent medical evidence of a nexus 
between the post service findings of low back pain, low back 
pain syndrome, or neck pain and service.  Id.  Additionally, 
the appellant has not brought forth evidence that arthritis 
in the neck or back was present within one year following 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (1999).  The Board is aware that 
the appellant has submitted statements from private 
physicians, which she has testified she believes establish a 
nexus between her current neck and back problems and service.  
The Board disagrees.

In a January 1996 letter, Dr. William G. Dralle stated that 
he had treated the appellant for neck and back pain since 
1990 and that she had "always" complained of neck and back 
pain.  He also stated that the appellant had indicated to him 
that she had had difficulty with back and neck pain in 
service.  Additionally, in a January 1996 letter, Dr. James 
D. Dolan stated that he had treated the appellant in 1975, 
1976, and 1977 for lower back pain, "which the patient 
claimed was sustained while in the service . . . ."  The 
Board finds that such statements do not provide the necessary 
nexus to service to well ground the claims for service 
connection for neck disorder and back disorder.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
Grottveit requirement).

In a January 1996 letter, Dr. William Chung reported that he 
had treated the appellant in the 1980's for neck and back 
pain.  Dr. Chung did not provide a medical opinion as to the 
etiology of the appellant's neck and back pain, and thus such 
does not assist the appellant in establishing the necessary 
nexus evidence to well ground her claims for service 
connection for neck disorder and back disorder.

Although the appellant has stated that her current back and 
neck problems are related to service, it has not been shown 
that she possesses the requisite knowledge of medical 
principles that would permit her to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc) 
("[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a)").

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in August 1996.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.

Entitlement to service connection for bilateral shoulder 
disability, neck disorder and  back disorder is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

